DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 03/16/2021 have been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 9,882,995. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application (Appl. No. 17/113,419) are obvious variants of claims of U.S. Patent No. US 9,882,995.
Instant Application (Appl. No. 17/113,419)
U.S. Patent No. US 9,882,995
1, 11, 17. A playback device, comprising: at least one wireless network interface configured to facilitate communication over at least one data network; at least one processor; a non-transitory computer-readable medium; configuration settings including a factory-set default configuration setting stored on the non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to: while operating in accordance with the configuration settings including the 



4, 14. The method of claim 1, wherein said determining, by the first playback device, the location is triggered by the connection to the wireless network by the first playback device.

5. The method of claim 1, wherein the indication of the location identifies a country where the first playback device is located.





7. The playback device of claim 1, wherein the external device comprises one of a cloud-based server or a computing device connected to the first wireless network.

4, 14. The method of claim 1, wherein said determining, by the first playback device, the location is triggered by the connection to the wireless network by the first playback device.

8. The playback device of claim 1, wherein the configuration settings comprise at least one of: a network configuration setting, a group configuration setting, or a content playback configuration setting.

8. The media playback device of claim 7, further comprising a channel selector to select a frequency channel for wireless communication by the first playback device.


3, 9, 13. The method of claim 1, wherein the parameters further include a bit rate.


Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,862,981. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application (Appl. No. 17/113,419) are obvious variants of claims of U.S. Patent No. US 10,862,981.
Instant Application (Appl. No. 17/113,419)
U.S. Patent No. US 9,882,995
1, 11, 17. A playback device, comprising: at least one wireless network interface configured to facilitate communication over at least one data network; at least one processor; a non-transitory computer-readable medium; configuration settings including a factory-set default 

4, 14, 20. The playback device of claim 1, wherein the program instructions that are executable by the at least one processor such that the playback device is configured to update the at least one of the configuration settings comprise program instructions that are executable by the at least one processor such that 

5, 15. The playback device of claim 1, wherein each of the plurality of geographic regions has respective regulatory requirements for wireless devices and wherein the program instructions that are executable by the at least one processor such that the playback device is configured to update the at least one of the configuration settings comprise program instructions that are executable by the at least one processor such that the playback device is configured to: update the at least one of the configuration settings to comply with the respective regulatory requirements of the determined geographic region.



7. The playback device of claim 1, wherein the external device comprises one of a cloud-based server or a computing device connected to the first wireless network.

8. The playback device of claim 1, wherein the configuration settings comprise at least one of: a network configuration setting, a group 





2, 8, 14. The method of claim 1, wherein the instruction from the cloud-based server to set the channel for operation on the wireless mesh network comprises an instruction from the cloud-based server to initiate the channel change on the wireless mesh network.

3, 9, 15. The method of claim 1, wherein the instruction from the cloud-based server to set the transmit power for operation on the wireless mesh network comprises an instruction from the cloud-based server to adjust the transmit power on the wireless mesh network. 

4, 10, 16. The method of claim 1, wherein the instruction from the cloud-based server to set the bit rate for operation on the wireless mesh network comprises an 



Contingent Limitation
MPEP 2111.04(II) states: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a 
In view of MPEP 2111.04(II):
In claim 1, only the limitation “A playback device, comprising: at least one wireless network interface configured to facilitate communication over at least one data network; at least one processor; a non-transitory computer-readable medium; configuration settings including a factory-set default configuration setting stored on the non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to:” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “while operating in accordance with the configuration settings including the factory-set default configuration setting, connect to a first wireless network via the at least one wireless network interface; obtain, via the first wireless network, from an external device, information indicative of a geographic region in which the playback device is located from a plurality of geographic regions, wherein each of the plurality of geographic regions comprises at least one country; determine the geographic region in which the playback device is located based on the obtained information indicative of the geographic region in which the playback device is located; based on the determined geographic region in which the playback 
In claim 11, only the limitation “A method implemented by a playback device comprising configuration settings including a factory-set default configuration setting stored on a non-transitory computer-readable medium, the method comprising:” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “while operating in accordance with the configuration settings including the factory-set default configuration setting, connecting to a first wireless network; obtaining, via the first wireless network, from an external device, information indicative of a geographic region in which the playback device is located from a plurality of geographic regions, wherein each of the plurality of geographic regions comprises at least one country; determining the geographic region in which the playback device is located based on the obtained information indicative of the geographic region in which the playback device is located; based on the determined geographic region in which the playback device is located, updating at least one of the configuration settings including an update to the factory-set 
In claim 17, only the limitation “A non-transitory computer-readable medium comprising configuration settings including a factory-set default configuration setting and program instructions that are executable by at least one processor such that a playback device is configured to:” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “while operating in accordance with the configuration settings including the factory-set default configuration setting, connect to a first wireless network; obtain, via the first wireless network, from an external device, information indicative of a geographic region in which the playback device is located from a plurality of geographic regions, wherein each of the plurality of geographic regions comprises at least one country; determine the geographic region in which the playback device is located based on the obtained information indicative of the geographic region in which the playback device is located; based on the determined geographic region in which the playback device is located, update at least one of the configuration settings including an update to the factory-set default configuration setting; and while operating in accordance with the updated configuration settings: receive audio content over a second wireless .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 4-12, 14-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loureiro, Alexandre J. F. (Pub. No.: US 2013/0324031, hereinafter, “Loureiro”) in view of Iyer et al. (Pub. No.: US 2013/0003654, hereinafter, “Iyer”), and further in view of Gupta et al. (Pub. No.: US 2012/0263089, hereinafter, “Gupta”), Gossain et al. (Pub. No.: US 2012/0258670, hereinafter, “Gossain”), and Chaikin et al. (Pub. No.: US 2010/0272270, hereinafter, “Chaikin”).
Claims 1, 11, 17. Loureiro teaches: 
A playback device, comprising: at least one wireless network interface configured to facilitate communication over at least one data network; at least one processor; a non-transitory computer-readable medium; – in paragraphs [0028], [0029] (The amplifier controller 104 has a WiFi link capability and each of the processor 22, memory 24, and a communications interface 28. As each speaker establishes a wireless (e.g. WiFi) connection to the amplifier/controller, the processor 22 in the speaker causes its location to be sent to the controller.)
configuration settings including a default configuration setting stored on the non-transitory computer-readable medium; and – in paragraphs [0029], [0030], [0038] (The processor in each of the speakers, executing the algorithm stored in memory 24, responds by selecting the audio channel(s) allocated to it.)
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to: while operating in accordance with the configuration settings including the default configuration setting, connect to a first wireless network via the at least one wireless network interface; – in paragraphs [0029], [0036] (The memory 24 in the amplifier/controller 104 and each speaker 106, 108, 110, 112, 114 stores a locator and channel allocation algorithm. The locator may be a GPS location process whereby the precise location of the speaker may be determined relative to the amplifier/controller 104. As each speaker establishes a wireless (e.g. WiFi) connection to the amplifier/controller, the processor 22 in the speaker causes its location to be sent to the controller 104.)
obtain information indicative of a geographic region in which the playback device is located from a plurality of geographic regions, – in paragraphs [0029], [0036] (The memory 24 in the amplifier/controller 104 and each speaker 106, 108, 110, 112, 114 stores a locator and channel allocation algorithm. The locator may be a GPS location process whereby the precise location of the speaker may be determined relative to the amplifier/controller 104. As each speaker establishes a wireless (e.g. WiFi) connection to the amplifier/controller.)
determine the geographic region in which the playback device is located based on the obtained information indicative of the geographic region in which the playback device is located; – in paragraphs [0029], [0036] (The memory 24 in the amplifier/controller 104 and each speaker 106, 108, 110, 112, 114 stores a locator and channel allocation algorithm. The locator may be a GPS location process whereby the precise location of the speaker may be determined relative to the amplifier/controller 104. As each speaker establishes a wireless (e.g. WiFi) connection to the amplifier/controller.)
based on the determined geographic region in which the playback device is located, update at least one of the configuration settings including an update to the factory-set default configuration setting; and – in paragraphs [0024], [0027], [0029], [0030], [0036], [0038] (The memory 24 in the amplifier/controller 104 and each speaker 106, 108, 110, 112, 114 stores a locator and channel allocation algorithm. The locator may be a GPS location process whereby the precise location of the speaker may be determined relative to the amplifier/controller 104. As each speaker establishes a wireless (e.g. WiFi) connection to the amplifier/controller. Once all of the speakers speakers, executing the algorithm stored in memory 24, responds by selecting the audio channel(s) allocated to it. As the mobile wireless speaker device is moved about the listener's reference point, the selected audio channel(s) may change based on the wireless speaker device location.)
while operating in accordance with the updated configuration settings: receive audio content over a second wireless network; and play back audio associated with the received audio content. – in paragraphs [0024], [0027], [0029], [0030], [0036], [0038] (The memory 24 in the amplifier/controller 104 and each speaker 106, 108, 110, 112, 114 stores a locator and channel allocation algorithm. The locator may be a GPS location process whereby the precise location of the speaker may be determined relative to the amplifier/controller 104. As each speaker establishes a wireless (e.g. WiFi) connection to the amplifier/controller. Once all of the speakers have revealed their respective locations to the controller 104, the controller 104 performs a location calculation and sends out the channel allocations to the speaker communication interfaces 28 and to their processors 22. The processor in each of the speakers, executing the algorithm stored in memory 24, responds by selecting the audio channel(s) allocated to it. As the mobile wireless speaker device is moved about the listener's reference point, the selected audio channel(s) may change based on the wireless speaker device location. Create special auditory effects based on movement of the wireless speaker device.)
However, Loureiro does not explicitly teach:
wherein the default configuration setting is a factory-set default configuration setting.
However, Iyer teaches:
wherein the default configuration setting is a factory-set default configuration setting – in paragraph [0028] (It is a network device shipped from a factory and using factory default settings.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Loureiro with Iyer to include wherein the default configuration setting is a factory-set default configuration setting, as taught by Iyer, in paragraph [0002], to provide a network device management and configuration process that is efficient and not prone to errors from, e.g., human inputs.

Combination Loureiro and Iyer does not explicitly teach:
wherein the information indicative of the geographic region is obtained, via the first wireless network, from an external device.
However, Gupta teaches:
wherein the information indicative of the geographic region is obtained, via the first wireless network, from an external device – in paragraphs [0019], [0105] (Receiving a connection request from at least one of the mobile entities at a P-GW, and assigning a selected one of several IP addresses to at least one of the mobile entities. An IP address "maps" to a location.)


Combination Loureiro, Iyer, and Gupta does not explicitly teach:
wherein each of the plurality of geographic regions comprises at least one country.
However, Gossain teaches:
wherein each of the plurality of geographic regions comprises at least one country; – in paragraph [0010] (The principles of the present disclosure further provide the advantage of allowing the regulatory domain (country code) and associated operating parameters of a wireless radio device to be dynamically reconfigured upon entry of the wireless radio device into a different regulatory domain.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Loureiro, Iyer, and Gupta with Gossain to include wherein each of the plurality of geographic regions comprises at least one country, as taught by Gossain, in paragraph [0001], to provide a technique for automatically configuring operating parameters of a wireless radio device.

Combination Loureiro, Iyer, Gupta, and Gossain does not explicitly teach:
wherein the audio associated with the received audio content is played back in synchrony with at least one other playback device connected to the second wireless network.
However, Chaikin teaches:
wherein the audio associated with the received audio content is played back in synchrony with at least one other playback device connected to the second wireless network – in paragraph [0097] (The distance of each speaker is measured and delay is applied so sound coming from all speakers is precisely synchronized at the mix position. This feature is advantageously used in surround sound applications where space limitations prevent optimum speaker placement. If for example, the center speaker or surround speakers are placed to close mix position, delay is applied so sound arriving from these speakers is in synch with sound from the furthest speaker on the network.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Loureiro, Iyer, Gupta, and Gossain with Chaikin to include wherein the audio associated with the received audio content is played back in synchrony with at least one other playback device connected to the second wireless network, as taught by Chaikin, in paragraph [0011], to provide a simplistic and/or completely automated technique for optimizing speaker performance in a particular listening environment.

Claims 2, 12, 18. Combination of Loureiro, Iyer, Gupta, Gossain, and Chaikin teaches The playback device of claim 1 – refer to the indicated claim for reference(s).

Gupta further teaches:
wherein the program instructions that are executable by the at least one processor such that the playback device is configured to obtain the information indicative of the geographic region in which the playback device is located comprise program instructions that are executable by the at least one processor such that the playback device is configured to: obtain, from the external device, an indication of at least one Internet Protocol (IP) address associated with the playback device. – in paragraphs [0019], [0105] (Receiving a connection request from at least one of the mobile entities at a P-GW, and assigning a selected one of several IP addresses to at least one of the mobile entities. An IP address "maps" to a location.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Loureiro, Iyer, Gossain, and Chaikin with Gupta to include wherein the program instructions that are executable by the at least one processor such that the playback device is configured to obtain the information indicative of the geographic region in which the playback device is located comprise program instructions that are executable by the at least one processor such that the playback device is configured to: obtain, from the external device, an indication of at least one Internet Protocol (IP) address associated with the playback device, as taught by Gupta, in paragraph [0105], to assign Internet Protocol (IP) addresses to mobile entities so as to map to specified locations of the wireless communications system.

Claims 4, 14, 20. Combination of Loureiro, Iyer, Gupta, Gossain, and Chaikin teaches The playback device of claim 1 – refer to the indicated claim for reference(s). 
Loureiro teaches:
wherein the program instructions that are executable by the at least one processor such that the playback device is configured to update the at least one of the configuration settings comprise program instructions that are executable by the at least one processor such that the playback device is configured to: obtain at least one new configuration setting from at least one cloud-based server via the first wireless network. – in paragraphs [0024], [0027], [0029], [0030], [0036], [0038] (The memory 24 in the amplifier/controller 104 and each speaker 106, 108, 110, 112, 114 stores a locator and channel allocation algorithm. The locator may be a GPS location process whereby the precise location of the speaker may be determined relative to the amplifier/controller 104. As each speaker establishes a wireless (e.g. WiFi) connection to the amplifier/controller. Once all of the speakers have revealed their respective locations to the controller 104, the controller 104 performs a location calculation and sends out the channel allocations to the speaker communication interfaces 28 and to their processors 22. The processor in each of the speakers, executing the algorithm stored in memory 24, responds by selecting the audio channel(s) allocated to it. As the mobile wireless speaker device is moved about the listener's reference point, the selected audio channel(s) may change based on the wireless speaker device location. Create special auditory effects based on movement of the wireless speaker device.)

Claims 5, 15. Combination of Loureiro, Iyer, Gupta, Gossain, and Chaikin teaches The playback device of claim 1 – refer to the indicated claim for reference(s). 
Gossain further teaches:
wherein each of the plurality of geographic regions has respective regulatory requirements for wireless devices and wherein the program instructions that are executable by the at least one processor such that the playback device is configured to update the at least one of the configuration settings comprise program instructions that are executable by the at least one processor such that the playback device is configured to: update the at least one of the configuration settings to comply with the respective regulatory requirements of the determined geographic region. – in paragraphs [0048], [0082] (The mobile wireless radio device will request from the server 12 a channel map of available channels each time the mobile wireless radio device changes location. In block 122, the configuration information response is received. The wireless radio device automatically configures the operating parameters of the of the wireless radio device in accordance with configuration parameters associated with the determined regulatory domain (block 124) and commences operation in accordance with the radio configuration parameter(s) (e.g., maximum transmit power, a white space channel map, etc.).)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Loureiro, Iyer, Gupta, and Chaikin with Gossain to include wherein each of the plurality of geographic regions has respective regulatory requirements for wireless devices and wherein the program instructions that are executable by the at least one processor such that the playback device is configured to update the at least one of the configuration settings comprise program instructions that are executable by 

Claims 6, 16. Combination of Loureiro, Iyer, Gupta, Gossain, and Chaikin teaches The playback device of claim 1 – refer to the indicated claim for reference(s).
Loureiro teaches: 
further comprising program instructions that are executable by the at least one processor such that the playback device is configured to: before playing back the audio associated with the received audio content in synchrony with the at least one other playback device, transmit at least one configuration setting from the updated configuration settings to the at least one other playback device via the second wireless network. – in paragraphs [0024], [0027], [0029], [0030], [0036], [0038] (The memory 24 in the amplifier/controller 104 and each speaker 106, 108, 110, 112, 114 stores a locator and channel allocation algorithm. The locator may be a GPS location process whereby the precise location of the speaker may be determined relative to the amplifier/controller 104. As each speaker establishes a wireless (e.g. WiFi) connection to the amplifier/controller. Once all of the speakers have revealed their respective locations to the controller 104, the controller 104 performs a location calculation and sends out the channel allocations to the speaker communication interfaces 28 and to their processors 22. The processor in each of the speakers, executing the algorithm stored in memory 24, responds by selecting the audio channel(s) allocated to it. As the mobile wireless speaker device is moved about the listener's reference point, the selected audio channel(s) may change based on the wireless speaker device location. Create special auditory effects based on movement of the wireless speaker device.)

Claim 7. Combination of Loureiro, Iyer, Gupta, Gossain, and Chaikin teaches The playback device of claim 1 – refer to the indicated claim for reference(s).
Loureiro teaches: 
wherein the external device comprises one of a cloud-based server or a computing device connected to the first wireless network. – in paragraphs [0028], [0029] (The amplifier controller 104 has a WiFi link capability and each of the wireless speakers also has wireless communications link capability, e.g. a WiFi link capability.)

Claim 8. Combination of Loureiro, Iyer, Gupta, Gossain, and Chaikin teaches The playback device of claim 1 – refer to the indicated claim for reference(s).
Loureiro teaches: 
wherein the configuration settings comprise at least one of: a network configuration setting, a group configuration setting, or a content playback configuration setting. – in paragraphs [0024], [0027], [0029], [0030], [0036], [0038] (The processor in each of the speakers, executing the algorithm stored in memory 24, responds by selecting the audio channel(s) allocated to it. As the mobile wireless speaker device is moved about the listener's reference point, the selected audio channel(s) may change based on the wireless speaker device location. Create special auditory effects based on movement of the wireless speaker device.)

Claim 9. Combination of Loureiro, Iyer, Gupta, Gossain, and Chaikin teaches The playback device of claim 8 – refer to the indicated claim for reference(s).
Loureiro teaches: 
wherein the configuration settings comprise the network configuration setting and wherein the network configuration setting is one of: a wireless channel setting, a wireless transmit power setting, or a bitrate setting. – in paragraphs [0024], [0027], [0029], [0030], [0036], [0038] (The processor in each of the speakers, executing the algorithm stored in memory 24, responds by selecting the audio channel(s) allocated to it. As the mobile wireless speaker device is moved about the listener's reference point, the selected audio channel(s) may change based on the wireless speaker device location. Create special auditory effects based on movement of the wireless speaker device.)

Claim 10. Combination of Loureiro, Iyer, Gupta, Gossain, and Chaikin teaches The playback device of claim 1 – refer to the indicated claim for reference(s).
Loureiro teaches: 
wherein the first wireless network is the same as the second wireless network. – in paragraphs [0024], [0027], [0029], [0030], [0036], [0038] (The memory 24 in the amplifier/controller 104 and each speaker 106, 108, 110, 112, 114 stores a locator and channel allocation algorithm. The locator may be a GPS location process whereby the precise location of the speaker may be determined relative to the amplifier/controller 104. As each speaker establishes a wireless (e.g. WiFi) connection to the amplifier/controller. Once all of the speakers have revealed their respective locations to the controller 104, the controller 104 performs a location calculation and sends out the channel allocations to the speaker communication interfaces 28 and to their processors 22. The processor in each of the speakers, executing the algorithm stored in memory 24, responds by selecting the audio channel(s) allocated to it. As the mobile wireless speaker device is moved about the listener's reference point, the selected audio channel(s) may change based on the wireless speaker device location. Create special auditory effects based on movement of the wireless speaker device.)

Claim(s) 3, 13, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loureiro, Alexandre J. F. (Pub. No.: US 2013/0324031, hereinafter, “Loureiro”) in view of Iyer et al. (Pub. No.: US 2013/0003654, hereinafter, “Iyer”), and further in view of Gupta et al. (Pub. No.: US 2012/0263089, hereinafter, “Gupta”), Gossain et al. (Pub. No.: US 2012/0258670, hereinafter, “Gossain”), Chaikin et al. (Pub. No.: US 2010/0272270, hereinafter, “Chaikin”), and Monks et al. (Pub. No.: US 2010/0188237, hereinafter, “Monks”).
Claims 3, 13, 19. Combination of Loureiro, Iyer, Gupta, Gossain, and Chaikin teaches The playback device of claim 2 – refer to the indicated claim for reference(s). 

Combination of Loureiro, Iyer, Gupta, Gossain, and Chaikin does not explicitly teach:
wherein the program instructions that are executable by the at least one processor such that the playback device is configured to determine the geographic region in which the playback device is located comprise program instructions that are executable by the at least one processor such that the playback device is configured to: determine the geographic region in which the playback device is located based on the at least one IP address associated with the playback device.
However, Monks teaches:
wherein the program instructions that are executable by the at least one processor such that the playback device is configured to determine the geographic region in which the playback device is located comprise program instructions that are executable by the at least one processor such that the playback device is configured to: determine the geographic region in which the playback device is located based on the at least one IP address associated with the playback device. – in paragraph (The mobile device may be able to determine location information based on an IP address assigned to the mobile device and/or an IP address of a router coupled to the mobile device.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modifyLoureiro, Iyer, Gupta, Gossain, and Chaikin with Monks to include wherein the program instructions that are executable by the at least one processor such that the playback device is configured to determine the geographic region in which the playback device is located comprise program instructions that are executable by the at least one processor such that the playback device is configured to: determine the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449